Citation Nr: 0331314	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On March 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers who 
treated the veteran for a right knee 
disability in 1978 and since his 
separation from service.  The veteran 
should also identify all VA and non-VA 
health care providers that have treated 
him for hypertension since his separation 
from service.  Obtain records from each 
health care provider the veteran 
identifies.

2.  After completion of the above-
requested action, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:  a 
VA hypertension examination to determine 
whether the veteran suffers from 
hypertension attributable to military 
service, and a VA orthopedic examination 
to determine if the veteran suffers from 
a right knee disability attributable to 
military service.  All indicated tests 
and studies should be performed.  The 
rationale for all opinions should be set 
forth in detail.  The claims folder, 
including all evidence obtained in 
association with the above requested 
action, must be reviewed by the examiners 
in conjunction with the examinations.

With regard to the hypertension 
examination, the examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed hypertension originated in, or 
is otherwise traceable to, military 
service.  The examiner should also 
specifically indicate whether the 
veteran's hypertension, if any, manifest 
itself within one year of his separation 
from service.  (For VA purposes, 38 
C.F.R. § 4.104, Diagnostic Code 7101, 
states that hypertension or isolated 
systolic hypertension must be confirmed 
by readings taken two or more times on at 
least three different days.  For purposes 
of this section, the term hypertension 
means that the diastolic blood pressure 
is predominantly 90mm. or greater, and 
isolated systolic hypertension means that 
the systolic blood pressure is 
predominantly 160mm. or greater with a 
diastolic blood pressure of less than 
90mm.  38 C.F.R. § 4.104 (Diagnostic Code 
7101, note 1) (2001).)  The examiner 
should take note of the blood pressure 
readings noted in the service medical 
records.  The examiner should also note 
that the veteran indicated at the 
September 2000 examination that he was 
not prescribed any anti-hypertensive 
medications.  In addition, the examiner 
should comment on the findings made in 
the September 2000 VA examination report.  
If it is determined that the veteran does 
not have hypertension due to military 
service, the examiner should expressly 
say so and provide detailed reasons for 
such an opinion.  

With regard to the orthopedic 
examination, the examiner should be asked 
to obtain a detailed history from the 
veteran regarding all injuries to his 
right knee, including the right knee 
injury he sustained in 1978 prior to his 
period of active duty.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed right knee disability 
originated in, or is otherwise traceable 
to, military service.  If the examiner 
determines that a right knee disability 
pre-existed service, the examiner should 
specifically indicate whether clear and 
unmistakable evidence establishes this 
fact and whether this right knee 
disability was made worse by service.  If 
a worsening is found, the examiner should 
indicate whether it was clearly due to 
natural progression of the underlying 
disability.  Additionally, the examiner 
should address the findings made at the 
September 2000 VA examination.  If it is 
determined that the veteran does not have 
any right knee disability due to military 
service, the examiner should expressly 
say so and provide detailed reasons for 
such an opinion.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





